REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT PNC BANK, NATIONAL ASSOCIATION (AS LENDER AND AS AGENT) WITH HYBROOK RESOURCES CORP. (to be renamed BEST ENERGY SERVICES, INC.), BOB BEEMAN DRILLING COMPANY and BEST WELL SERVICE, INC. (BORROWERS) February 14, 2008 TABLE OF CONTENTS I. DEFINITIONS. 1 1.1.Accounting Terms 1 1.2.General Terms 1 1.3.Uniform Commercial Code Terms 24 1.4.Certain Matters of Construction 24 II.ADVANCES, PAYMENTS. 25 2.1.Revolving Advances. 25 2.2.Procedure for Revolving Advances Borrowing. 26 2.3.Disbursement of Advance Proceeds 28 2.4.Term Loan 28 2.5.Maximum Advances 29 2.6.Repayment of Advances. 29 2.7.Repayment of Excess Advances 29 2.8.Statement of Account 29 2.9.Letters of Credit 30 2.10.Issuance of Letters of Credit. 30 2.11.Requirements For Issuance of Letters of Credit. 31 2.12.Disbursements, Reimbursement. 31 2.13.Repayment of Participation Advances. 32 2.14.Documentation 33 2.15.Determination to Honor Drawing Request 33 2.16.Nature of Participation and Reimbursement Obligations 33 2.17.Indemnity 35 2.18.Liability for Acts and Omissions 35 2.19.Additional Payments 36 2.20.Manner of Borrowing and Payment. 36 2.21.Mandatory Prepayments. 38 2.22.Use of Proceeds. 39 2.23.Defaulting Lender. 39 III.INTEREST AND FEES. 40 3.1.Interest 40 3.2.Letter of Credit Fees. 41 3.3.Closing Fee and Facility Fee. 41 3.4.Collateral Evaluation Fee and Collateral Monitoring Fee. 42 3.5.Computation of Interest and Fees 42 3.6.Maximum Charges 42 3.7.Increased Costs 42 3.8.Basis For Determining Interest Rate Inadequate or Unfair 43 3.9.Capital Adequacy. 44 3.10.Gross Up for Taxes 44 3.11.Withholding Tax Exemption. 45 IV.COLLATERAL:GENERAL TERMS 46 4.1.Security Interest in the Collateral 46 i 4.2.Perfection of Security Interest 46 4.3.Disposition of Collateral 46 4.4.Preservation of Collateral 47 4.5.Ownership of Collateral. 47 4.6.Defense of Agent’s and Lenders’ Interests 48 4.7.Books and Records 48 4.8.Financial Disclosure 48 4.9.Compliance with Laws 49 4.10.Inspection of Premises 49 4.11.Insurance 49 4.12.Failure to Pay Insurance 50 4.13.Payment of Taxes 50 4.14.Payment of Leasehold Obligations 51 4.15.Receivables. 51 4.16.Inventory 53 4.17.Maintenance of Equipment 54 4.18.Exculpation of Liability 54 4.19.Environmental Matters. 54 4.20.Financing Statements 56 4.21.Rig Fleet Equipment 56 V.REPRESENTATIONS AND WARRANTIES. 57 5.1.Authority 57 5.2.Formation and Qualification. 57 5.3.Survival of Representations and Warranties 57 5.4.Tax Returns 58 5.5.Financial Statements. 58 5.6.Entity Names 59 5.7.O.S.H.A. and Environmental Compliance. 59 5.8.Solvency; No Litigation, Violation, Indebtedness or Default. 59 5.9.Patents, Trademarks, Copyrights and Licenses 61 5.10.Licenses and Permits 61 5.11.Default of Indebtedness 61 5.12.No Default 61 5.13.No Burdensome Restrictions 61 5.14.No Labor Disputes 61 5.15.Margin Regulations 62 5.16.Investment Company Act 62 5.17.Disclosure 62 5.18.Delivery of Acquisition Documents 62 5.19.Swaps 62 5.20.Conflicting Agreements 62 5.21.Application of Certain Laws and Regulations 62 5.22.Business and Property of Borrowers 63 5.23.Section 20 Subsidiaries 63 5.24.Anti-Terrorism Laws. 63 5.25.Trading with the Enemy 64 ii 5.26.Federal Securities Laws 64 VI.AFFIRMATIVE COVENANTS. 64 6.1.Payment of Fees 64 6.2.Conduct of Business and Maintenance of Existence and Assets 64 6.3.Violations 64 6.4.Government Receivables 64 6.5.Financial Covenants. 65 6.6.Execution of Supplemental Instruments 66 6.7.Payment of Indebtedness 66 6.8.Standards of Financial Statements 66 6.9.Federal Securities Laws 66 6.10.Exercise of Rights 66 6.11.Identification of Rig Fleet Equipment 66 VII.NEGATIVE COVENANTS. 66 7.1.Merger, Consolidation, Acquisition and Sale of Assets. 67 7.2.Creation of Liens 67 7.3.Guarantees 67 7.4.Investments 67 7.5.Loans 67 7.6.Capital Expenditures 68 7.7.Dividends 68 7.8.Indebtedness 68 7.9.Nature of Business 68 7.10.Transactions with Affiliates 68 7.11.Leases 68 7.12.Subsidiaries. 69 7.13.Fiscal Year and Accounting Changes 69 7.14.Pledge of Credit 69 7.15.Amendment of Articles of Incorporation, By-Laws 69 7.16.Compliance with ERISA 69 7.17.Prepayment of Indebtedness 70 7.18.Anti-Terrorism Laws 70 7.19.Membership/Partnership Interests 70 7.20.Trading with the Enemy Act 70 7.21.Other Agreements 70 7.22.HRE Exploration 70 VIII.CONDITIONS PRECEDENT. 70 8.1.Conditions to Initial Advances 70 8.2.Conditions to Each Advance 74 8.3.Conditions Precedent Applicable to Second Acquisitions 74 IX.INFORMATION AS TO BORROWERS. 75 9.1.Disclosure of Material Matters 75 9.2.Schedules 75 9.3.Environmental Reports 76 iii 9.4.Litigation 76 9.5.Material Occurrences 76 9.6.Government Receivables 76 9.7.Annual Financial Statements 76 9.8.Quarterly Financial Statements 77 9.9.Monthly Financial Statements 77 9.10.Other Reports 77 9.11.Additional Information 77 9.12.Projected Operating Budget 77 9.13.Variances From Operating Budget 78 9.14.Notice of Suits, Adverse Events 78 9.15.ERISA Notices and Requests 78 9.16.Appraisals 79 9.17.Additional Documents 79 X.EVENTS OF DEFAULT. 79 10.1.Nonpayment 79 10.2.Breach of Representation 79 10.3.Financial Information 79 10.4.Judicial Actions 79 10.5.Noncompliance 80 10.6.Judgments 80 10.7.Bankruptcy 80 10.8.Inability to Pay 80 10.9.Affiliate Bankruptcy 80 10.10.Material Adverse Effect 80 10.11.Lien Priority 81 10.12.[Intentionally Omitted.] 81 10.13.Cross Default 81 10.14.Breach of Guaranty 81 10.15.Change of Control 81 10.16.Invalidity 81 10.17.Licenses 81 10.18.Seizures 81 10.19.Management 81 10.20.Second Acquisitions 82 10.21.Pension Plans 82 XI.LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT. 11.1.Rights and Remedies. 82 11.2.Agent’s Discretion 84 11.3.Setoff 84 11.4.Rights and Remedies not Exclusive 84 11.5.Allocation of Payments After Event of Default 84 XII.WAIVERS AND JUDICIAL PROCEEDINGS 85 12.1.Waiver of Notice 85 12.2.Delay 85 iv 12.3.Jury Waiver 85 XIII.EFFECTIVE DATE AND TERMINATION. 85 13.1.Term 85 13.2.Termination 86 XIV.REGARDING AGENT. 86 14.1.Appointment 86 14.2.Nature of Duties 87 14.3.Lack of Reliance on Agent and Resignation 87 14.4.Certain Rights of Agent 88 14.5.Reliance 88 14.6.Notice of Default 88 14.7.Indemnification 88 14.8.Agent in its Individual Capacity 89 14.9.Delivery of Documents 89 14.10.Borrowers’ Undertaking to Agent 89 14.11.No Reliance on Agent’s Customer Identification Program 89 14.12.Other Agreements 89 XV.BORROWING AGENCY. 89 15.1.Borrowing Agency Provisions. 90 15.2.Waiver of Subrogation 90 XVI.MISCELLANEOUS. 90 16.1.Governing Law 90 16.2.Entire Understanding. 91 16.3.Successors and Assigns; Participations; New Lenders. 93 16.4.Application of Payments 95 16.5.Indemnity 95 16.6.Notice 96 16.7.Survival 98 16.8.Severability 98 16.9.Expenses 98 16.10.Injunctive Relief 98 16.11.Consequential Damages 99 16.12.Captions 99 16.13.Counterparts; Facsimile Signatures 99 16.14.Construction 99 16.15.Confidentiality; Sharing Information 99 16.16.Publicity 100 16.17.Certifications From Banks and Participants; US PATRIOT Act 100 v LIST OF EXHIBITS AND SCHEDULES Exhibits Exhibit 1.2 Borrowing Base Certificate Exhibit 2.1(a) Revolving Credit Note Exhibit 2.4 Term Note Exhibit 5.5(b) Financial Projections Exhibit 8.1(k) Financial Condition Certificate Exhibit 9.16 OLV Appraisal Exhibit 16.3 Commitment Transfer Supplement Schedules Schedule 1.2(a) Original Owners Schedule 1.2(b) Permitted Encumbrances Schedule 4.5 Equipment and Inventory Locations Schedule 4.5(c) Chief Executive Offices Schedule 4.15(h) Deposit and Investment Accounts Schedule 4.19 Real Property Schedule 4.21 Owned Rig Fleet Equipment Schedule 5.1 Consents Schedule 5.2(a) States of Qualification and Good Standing Schedule 5.2(b) Subsidiaries Schedule 5.4 Federal Tax Identification Number Schedule 5.6 Prior Names Schedule 5.8(b) Litigation Schedule 5.8(d) Plans Schedule 5.9 Intellectual Property, Source Code Escrow Agreements Schedule 5.10 Licenses and Permits Schedule 5.14 Labor Disputes Schedule 7.3 Guarantees Schedule 7.8 Existing Indebtedness vi REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT Revolving Credit, Term Loan and Security Agreement dated as of February 14, 2008 among HYBROOK RESOURCES CORP. (to be renamed BEST ENERGY SERVICES, INC. on the Closing
